*409Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 29, 2001, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the third and fourth degrees, and criminally using drug paraphernalia in the second degree (three counts), and sentencing her to concurrent terms of 2 to 6 years for the possession convictions, concurrent with three concurrent terms of 1 year for the paraphernalia convictions, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
The verdict was based on legally sufficient evidence and was not against, the weight of the evidence. The evidence warranted the inference of defendant’s guilt under the drug factory presumption (see Penal Law § 220.25 [2]). The evidence also warranted the inference that defendant was a participant in a drug-selling operation conducted out of an apartment, and thus was in constructive possession of the contraband found at that location (see People v Bundy, 90 NY2d 918, 920 [1997]; People v Abreu, 261 AD2d 297 [1999], lv denied 93 NY2d 1013 [1999]). The evidence included, among other things, the drug operation’s extensive records, in which defendant’s first name, or variants thereof, appeared repeatedly.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Friedman, Sullivan, Nardelli and Williams, JJ.